❖ ❖ * ❖ * * #
It appears from the stipulation of testimony in this ease that on Saturday, November 22d, the deceased, Albert Hoefeld, was employed by the respondent, Bernstein & Company, at the Jersey City clothing store in the capacity of receiving clerk and custodian of premises. He worked at the store until eleven o’clock Saturday night, November 22d, *4421924, went home, and some time during the night he was notified of an attempted breaking and entering of the store. He went to the store and locked it up and returned home.
Betuming to the store at six-thirty A. m. the next day he entered, and at .one o’clock in the afternoon of the same day he was found dead in or near the telephone booth.
The question, therefore, is whether or not the death was caused as the result of an accident arising out of and in the course of employment.
From the evidence it is proper to find that at the time he was in the course of his employment, but there is absolutely no evidence that he suffered an accident arising out of his employment. Under the Compensation law the burden is upon the petitioner to prove an accident arising out of and in the course of employment. From the evidence it cannot be found that deceased’s death was any more likely to be due to an accident than from natural causes, and there is no evidence sufficient to assume that the death was the result of an accident arising out of and in the course of employment.
For,the above reasons I must dismiss the petition and find judgment in favor of the respondent.
# # Hí % %
Charles E. Corbin, Deputy Commissioner.